--------------------------------------------------------------------------------

Exhibit 10.1
 
LOAN AGREEMENT


This Loan Agreement, dated as of ____________, 2009 (this “Agreement”), is by
and between PureSafe Water Systems, Inc., a Delaware corporation with a
principal place of business at 25 Fairchild Avenue, Suite 250, Plainview, New
York 11803 (the "Company"), and ______________, an individual residing
at  ______________________________(the "Lender").


W I T N E S S E T H :


WHEREAS, the Lender desires to loan (the “Loan”) to the Company, and the Company
desires to borrow from Lender, ________________________ ($_________) (the “Loan
Amount”) all in accordance with the terms and conditions set forth herein; and


WHEREAS, pursuant to the terms and conditions hereinafter set forth, the Company
desires to grant to the Lender (1) the option to convert the Loan Amount, and
all accrued and unpaid interest due under the Note (as defined below), into
shares (each, a “Share”) of the common stock, par value $0.001 per share (the
“Common Stock”) of the Company, and (2) warrants (the “Warrants”) to purchase
shares of Common Stock (the “Warrant Shares”).


NOW, THEREFORE, in consideration of the mutual premises and of the
representations, warranties, covenants and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
each of the parties hereby acknowledge, the parties hereto hereby agree as
follows:


Section 1              Loan.


The Lender shall tender the Loan Amount, in full, to the Company to an account
designated by the Company.  For the purposes of this Agreement, the date on
which funds are received by the Company shall be referred to as the “Closing
Date.”  The Loan Amount shall accrue interest at the rate of 10% per annum.  All
accrued and unpaid amounts of interest and principal shall be due by or on
____________, 2010 (the “Maturity Date”).  In consideration of the payment by
the Lender to the Company of the Loan Amount:


(a)           The Company shall issue a promissory note (the “Note”) in the
principal amount of ________________________ Dollars ($_________), substantially
in form attached hereto as Exhibit A.  The Loan Amount, plus all accrued and
unpaid interest due under the Note, shall be convertible, at the sole option of
the Lender, into Shares by, or on, the Maturity Date.  The number of Shares that
the Lender shall receive upon conversion of the Loan Amount (plus all accrued
and unpaid interest as of the date of conversion) shall be determined by
dividing the Loan Amount (plus all accrued and unpaid interest as of the date of
conversion) by the closing market price (the “Conversion Price”) of the Common
Stock as of the Closing Date.


(b)           On the Closing Date, the Company shall issue to the Lender a
warrant agreement (the “Warrants”) entitling the Lender to purchase shares of
Common Stock of the Company (the “Warrant Shares”).  The Lender shall have 5
years from the Closing Date to exercise the Warrants.  The Warrants shall
entitle the Lender to purchase shares of Common Stock in an amount equal to 20%
of the number derived by dividing the Loan Amount by the Conversion Price.  The
per-share exercise price for the Warrant Shares shall be 20% greater than the
Conversion Price as of the Closing Date.

 
 

--------------------------------------------------------------------------------

 

Section 2               Representations and Warranties of the Company.


The Company hereby represents and warrants to the Lender as follows:


(a)           The Company is duly organized, validly existing, and in good
standing in the State of Delaware and has full corporate power and authority to
operate its business as now being conducted, and to execute and perform this
Agreement and the transactions contemplated by this Agreement.


(b)           If the Lender elects to convert the outstanding Loan Amount (and
any accrued and unpaid interest thereon) into Shares, and/or if the Lender
elects to exercise its Warrants, then following the consummation of such
transaction, the Lender shall be the owner of such Shares and Warrant Shares,
free of any encumbrances, liens, claims, equities or liability of every nature.


(c)           The execution and delivery hereof, the fulfillment of the terms
contained herein, and the consummation of the transactions contemplated hereby,
will not conflict or contravene (i) the corporate laws governing the activities
of the Company, (ii) the restated certificate of incorporation or bylaws of the
Company in effect as of the date hereof, or (iii) any agreement or other
instrument to which the Company is a party or by which it is bound.


(d)           All action on the part of the Company and its directors or
stockholders legally required for the authorization, execution, delivery, and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby, have been taken or will be taken by, or on,
the Closing Date.


(e)           The Company has not utilized the services of any broker, finder or
other intermediary with respect to this Agreement or the transactions
contemplated hereby, and no such person or entity is entitled to any commission
or free in connection herewith.


(f)            No representation or warranty of the Company contained herein, or
information with respect to the Company contained herein or in any statement,
certificate, exhibit or other document furnished or to be furnished to the
Lender by the Company or its representatives pursuant hereto or in connection
with the transactions contemplated hereby, contains or will contain any untrue
statement of fact or omits or will omit to state any material fact necessary to
make the statement herein or therein not false or misleading.

 
2

--------------------------------------------------------------------------------

 

Section 3                Representations and Warranties of the Lender.


The Lender hereby represents to the Company as follows:


(a)           The Lender has conducted his/her own independent review and
analysis of the Company and its respective assets and liabilities.  In entering
into this Agreement, the Lender has relied, in part, upon his/her own
investigation and analysis.


(b)            No representation or warranty of the Lender contained herein, or
information with respect to the Lender contained herein or in any certificate,
exhibit or other document furnished or to be furnished to the Company by the
Lender or the Lender’s representatives pursuant hereto or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of fact or omits or will omit to state any material fact necessary to make the
statements herein or therein not false or misleading.


Section 4               Miscellaneous.


(a)           Fees and Expenses.  Each of the parties hereto shall pay its own
legal and accounting charges and other expenses incident to the execution of
this Agreement and the consummation of the transactions contemplated hereby.


(b)           Survival.  All agreements, representations and warranties and
covenants contained herein or made in writing by or on behalf of the parties
hereto in connection with the transactions contemplated hereby shall survive the
execution of this Agreement and the consummation of such transactions.


(c)           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.


(d)           Modification or Waiver.  This Agreement may not be changed,
modified or rescinded orally.  Any change, modification or rescission need be in
writing, signed by the party against whom enforcement of any change,
modification or rescission is sought.  Any waiver of any of the provisions of
this Agreement, or of any inaccuracy in or non-fulfillment of any of the
representations, warranties or obligations hereunder or contemplated hereby,
shall not be effective unless made in a writing signed by the party against whom
the enforcement of any such waiver is sought.  A waiver given in any case shall
only apply with respect to that particular act or omission, and shall not be
effective as to any further acts or omissions, regardless of whether they be of
the same or similar nature.


(e)           Notices.  Notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed duly given if (a)
personal delivered, against written receipt therefor, (b) forwarded by pre-paid
certified or registered mail, return receipt requested, or (c) forwarded via a
nationally recognized overnight courier service (e.g., Federal Express, USPS
Express Mail, UPS, DHL, etc.) to the parties to which such notice or other
communication is required by this Agreement to be given, at the address of such
parties as follows:

 
3

--------------------------------------------------------------------------------

 

If to the Lender: 
_________________________

______________________________


 
With a copy to:
_______________________________

_______________________________
_______________________________
Attn:  __________________________


 
If to the Company:
PureSafe Water Systems, Inc.

25 Fairchild Avenue, Suite 250
Plainview, New York 11803
Attn: Leslie Kessler, President


 
With a copy to:
Michael Paige, Esq.

c/o Jackson & Campbell, P.C.
1120 20th Street, N.W.
South Tower
Washington, D.C. 20036


or to such other person or address as the Lender shall furnish to the Company or
the Company shall furnish to the Lender in writing.  Notices delivered
personally shall be deemed communicated as of the date of actual receipt, mailed
notices shall be deemed communicated as of the date three  business days after
mailing, and notices sent by courier shall be deemed communicated as of the date
two business days after pick-up.


(f)            Binding Effect; Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective administrators, successors and permitted assigns,
but neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned or assignable by any of the parties hereto without
the prior written consent of the other party.


(g)           Governing Law; Jurisdiction.  This Agreement and the rights and
obligations of the parties shall be interpreted under and governed by the laws
of the State of New York, without regard to its conflicts of laws
principles.  Any and all matters of dispute of any nature whatsoever arising out
of or in any way connected with this Agreement or in any way connected with the
relationship of the parties to this Agreement, shall be subject to determination
only by the State courts sitting in the State of New York, County of Nassau, or
the Federal courts for the Eastern District of New York.


(h)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein, and supersedes all prior agreements, promises, understandings,
letters of intent, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any party hereto or by any related or
unrelated third party.  Any exhibits and schedules attached hereto, and all
certificates, documents and other instruments delivered or to be delivered
pursuant to the terms hereof are hereby expressly made a part of this Agreement
as fully as though set forth herein, and all references herein to the terms
"this Agreement," "hereunder," "herein," "hereby" or "hereto" shall be deemed to
refer to this Agreement and to all such writings.

 
4

--------------------------------------------------------------------------------

 

(i)            Headings.  The headings of the sections of this Agreement are
inserted for convenience only and shall not constitute a part or affect in any
way the meaning or interpretation of this Agreement.


(j)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.  This Agreement shall be binding
upon the execution and delivery by facsimile by all parties to this Agreement as
if the same were manually executed and delivered by such parties.  The parties
agree to promptly deliver to each other original executed counterparts of this
Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


THE COMPANY


PURESAFE WATER SYSTEMS, INC.


By:
   
Name: Leslie Kessler
Title:   President and Chief Executive Officer
     
THE LENDER
           
Name:
   


 
5

--------------------------------------------------------------------------------

 

Exhibit A


PROMISSORY NOTE


NEITHER THIS NOTE NOR THE SHARES OF COMMON STOCK OR ANY OTHER SECURITIES
ISSUABLE UPON CONVERSION OF THIS NOTE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.  THIS NOTE HAS BEEN ACQUIRED, AND ANY SHARES OF COMMON
STOCK OR ANY OTHER SECURITIES ISSUABLE UPON CONVERSION OF THE AMOUNTS
OUTSTANDING UNDER THIS NOTE ARE REQUIRED TO BE ACQUIRED, FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR THIS NOTE AND/OR SUCH SHARES OR OTHER SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THIS NOTE AND SUCH SHARES OR
OTHER SECURITIES TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT
AND SUCH STATE SECURITIES LAWS.


PureSafe Water Systems, Inc.
10% Convertible Promissory Note
 
Dated:
 
, 2009
Principal Amount: $
 

Plainview, New York


For Value Received, the undersigned, PureSafe Water Systems, Inc. (together with
its successors and assigns, the “Company”), a Delaware corporation, hereby
promises to pay to the order of _______________ (the “Lender”) or registered
assignees (Lender or such assignees shall be referred to herein collectively as
the “Holder”), the principal sum of _________________ Dollars ($____________),
together with interest as set forth below.  This 10% Convertible Promissory Note
(this “Note”) is issued pursuant to, and is the “Note” referred to in that
certain Loan Agreement dated _____________, 2009 (the “Agreement”) between the
Company and the Lender, and is made subject to the terms and conditions of the
Agreement as if set forth in full in this Note.


1.             Interest Rate.  Until an Event of Default shall have occurred,
the principal amount evidenced by this Note shall bear interest at the rate of
10% per annum, computed on the basis of a 360-day year for the actual number of
days elapsed (the “Applicable Interest Rate”).  Upon the occurrence of an Event
of Default, the outstanding principal amount and any accrued but unpaid interest
thereon shall bear interest until paid at the greater of (a) 16%, or (b) the
maximum legal rate of interest (the “Default Interest Rate”).


6

--------------------------------------------------------------------------------


 
2.             Payment Date; Payment Method.


(a)           Payment Dates.  The outstanding principal amount evidenced by this
Note (and any accrued but unpaid interest thereon) shall be paid by, or on
____________, 2010 (the “Maturity Date”).  Upon payment in full of the principal
evidenced by this Note (and any accrued but unpaid interest thereon), Lender, by
Lender’s acceptance of this Note, agrees to mark this Note “CANCELLED” and
return this Note as so marked to the Company within five Business Days after
such payment in full is received.  For purposes of this Note, the term “Business
Day” shall mean any day other than a Saturday, Sunday or a day on which banking
institutions in the State of New York are authorized or obligated by law or
executive order to close.  This Note may be prepaid by the Company, and at the
Company’s sole discretion, without penalty in whole or in part at any time upon
ten days’ prior written notice to Holder, provided that such prepayment includes
any accrued but unpaid interest thereon through the date of prepayment.


(b)           Payment Method.  Payment of the principal evidenced by this Note
(and any accrued but unpaid interest thereon) shall be made by check, subject to
collection, tendered to Holder, via postage-paid, first class mail, at the
address for the giving of notices as set forth in Section 10 of this Note.


3.             Default; Acceleration.


(a)           Any of the following shall constitute an “Event of Default” under
this Note:


(i)             the failure by the Company to pay any amounts required to be
paid under this Note on or before the date on which such payment was due;
(ii)            the breach or noncompliance by the Company of any of its
material representations, warranties or covenants contained herein or in the
Agreement;
(iii)           the Company shall
(A)          apply for or consent to the appointment of a receiver or trustee of
the Company’s assets,
(B)           make a general assignment for the benefit of creditors,
(C)           file a petition or other request no matter how denominated
(“Petition”) seeking relief under Title 11 of the United States Code or under
any other federal or state bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute (“Bankruptcy Statute”), or
(D)          file an answer admitting the material allegations of a Petition
filed against it in any proceeding under any Bankruptcy Statute;
(iv)           there shall have entered against the Company an order for relief
under any Bankruptcy Statute; or
(v)           a Petition seeking an order for relief under any Bankruptcy
Statute is filed by any one other than the Company and without the Company’s
consent or agreement which is not dismissed or stayed within 60 days after the
date of such filing, or such Petition is not dismissed upon the expiration of
any stay thereof.


(b)           Upon the occurrence of an Event of Default, the unpaid principal
amount evidenced by this Note (and any accrued but unpaid interest thereon)
shall be immediately due and payable.

 
7

--------------------------------------------------------------------------------

 

(c)           Until the occurrence of an Event of Default, the principal amount
evidenced by this Note shall bear interest at the Applicable Interest Rate and
upon an Event of Default, any unpaid principal amount under this Note and any
accrued but unpaid interest through the date of effectiveness of such Event of
Default shall bear interest until paid at the Default Interest Rate.


4.             Conversion Right.


(a)           Voluntary Conversion.  The Holder of this Note has the right, at
the Holder’s option and at any time following the date of this Note and prior to
the Maturity Date, to convert the principal balance of this Note (plus all
accrued and unpaid interest under this Note), in accordance with the procedures
contained in Section 4(b) hereof, in whole or in part, into a number of fully
paid and nonassessable shares of the common stock, par value $0.001 per share
(the “Common Stock”), of the Company at the Conversion Price (as defined
below).  The number of Shares that the Holder shall receive upon conversion of
the Loan Amount (plus all accrued and unpaid interest as of the date of
conversion) shall be determined by dividing the Loan Amount (plus all accrued
and unpaid interest as of the date of conversion) by the closing market price
(the “Conversion Price”) of the Common Stock as of the Closing Date (as defined
in the Agreement), subject to adjustment, if any, as provided in Section 5.


(b)           Conversion Procedure.  Before the Holder shall be entitled to
convert this Note into Conversion Shares, it shall surrender this Note at the
office of the Company and shall give written notice by mail, postage prepaid, to
the Company at its principal corporate office, of the election to convert the
same pursuant to Section 4(a), and shall state therein the name or names in
which the certificate or certificates for shares of Common Stock are to be
issued.  The Company shall, as soon as practicable thereafter, issue and deliver
at such office to the Holder of this Note a certificate or certificates for the
number of shares of Common Stock to which the Holder of this Note shall be
entitled.  Such conversion shall be deemed to have been made immediately prior
to the close of business on the date of such surrender of this Note, and the
person or persons entitled to receive the Conversion Shares issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
the shares of Common Stock as of such date.


(c)           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of indebtedness evidenced by this Note.  Instead of any
fractional shares of Common Stock which would otherwise be issuable upon
conversion, the Company shall pay a cash adjustment in respect of such
fractional share in an amount equal to the product resulting from multiplying
(i) the Conversion Price by (ii) such fractional share.


(d)           Liability for Taxes on Conversion Shares.  The Company shall pay
all documentary, stamp and other transactional taxes attributable to the
issuance of Conversion Shares or other securities issuable upon conversion of
any portion of the principal and accrued interest evidenced by this Note if
issued in the name of Holder.  In all other cases, such taxes shall be paid by
Holder.

 
8

--------------------------------------------------------------------------------

 

(e)           Reservation of Conversion Shares.  The Company shall reserve, free
from preemptive rights, out of its authorized but unissued shares of Common
Stock a sufficient number of shares of Common Stock for issuance as Conversion
Shares.


(f)           Status of Conversion Shares.  All Conversion Shares which may be
is­sued in connection with the conversion provisions set forth ­in this Section
4 will, upon delivery by the Company, be duly and validly issued, fully paid and
non-assessable, with no personal liability attaching to the ownership of such
Conversion Shares, and free from all taxes, liens or charges with respect
thereto and not subject to any preemptive rights.


5.             Conversion Price Adjustments.


(a)           Adjustments for Stock Splits and Subdivisions.  In the event the
Company should at any time or from time to time after the date of issuance
hereof fix a record date for the effectuation of a split or subdivision of the
outstanding shares of Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
shares of Common Stock (hereinafter referred to as “Common Stock Equivalents”)
without payment of any consideration by such holder for the additional shares of
Common Stock or the Common Stock Equivalents (including the additional shares of
Common Stock issuable upon conversion or exercise thereof), then, as of such
record date (or the date of such dividend distribution, split or subdivision if
no record date is fixed), the Conversion Price of this Note shall be
appropriately decreased so that the number of shares of Common Stock issuable
upon conversion of this Note shall be increased in proportion to such increase
of outstanding shares.


(b)           Adjustments for Reverse Stock Splits.  If the number of shares of
Common Stock outstanding at any time after the date hereof is decreased by a
combination of the outstanding shares of Common Stock, then, following the
record date of such combination, the Conversion Price for this Note shall be
appropriately increased so that the number of shares of Common Stock issuable on
conversion hereof shall be decreased in proportion to such decrease in
outstanding shares.


(c)           Adjustment for Certain Capital Transactions.  If any capital
reorganization or reclassification of the capital stock of the Company or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets to another corporation shall be effected
in such a way that holders of the Company’s Common Stock shall be entitled to
receive stock, securities or assets with respect to or in exchange for such
Common Stock, then, as a condition of such reorganization, reclassification,
consolidation, merger or sale, the Holder shall have the right to receive upon
the basis and upon the terms and conditions specified in this Note and in lieu
of the Conversion Shares immediately theretofore receivable upon the conversion
of this Note, such shares of stock, other securities or assets as would have
been issued or delivered to the Holder if Holder had converted this Note and had
received the Conversion Shares immediately prior to such reorganization,
reclassification, consolidation, merger or sale.  The Company shall not effect
any such consolidation, merger or sale unless prior to the consummation thereof
the successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument, executed and delivered to the Holder, the obligation to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to
purchase.

 
9

--------------------------------------------------------------------------------

 

(d)           Notices of Record Date, etc.  In the event of:


(i)            Any action taken by the Company of a record of the holders of any
class of securities of the Company for the purpose of determining the holders
thereof who are entitled to receive any dividend or other distribution, or any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities or property, or to receive any other right; or
(ii)           Any capital reorganization of the Company, any reclassification
or recapitalization of the capital stock of the Company or any transfer of all
or substantially all of the assets of the Company to any other person or any
consolidation or merger involving the Company; or
(iii)           Any voluntary or involuntary dissolution, liquidation or
winding-up of the Company;


the Company will mail to the holder of this Note at least ten business days
prior to the earliest date specified therein, a notice specifying:


(x)           The date on which any such record is to be taken for the purpose
of such dividend, distribution or right, and the amount and character of such
dividend, distribution or right; and
(y)           The date on which any such reorganization, reclassification,
transfer, consolidation, merger, dissolution, liquidation or winding-up is
expected to become effective and the record date for determining shareholders
entitled to vote thereon.


6.             Assignment.  This Note is not assignable by the Company, and any
purported assignment of this Note shall be null and void and of no effect.  This
Note is not assignable by the Holder except in compliance with applicable
federal and state securities laws.


7.             Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and the Holder.


8.             Usury. This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Holder
hereunder for the loan, use, forbearance or retention of money exceed that
permissible under applicable law.  If at any time the performance of any
provision of this Note or of any other agreement or instrument entered into in
connection with this Note involves a payment exceeding the limit of the interest
that may be validly charged for the loan, use, forbearance or detention of money
under applicable law, then automatically and retroactively, ipso facto, the
obligation to be performed shall be reduced to such limit, it being the specific
intent of the Company and the Holder that all payments under this Note are to be
credited first to interest as permitted by law, but not in excess of (a) the
agreed rate of interest set forth herein or therein or (b) that permitted by
law, whichever is the lesser, and the balance toward the reduction of
principal.  The provisions of this Section 8 shall never be superseded or waived
and shall control every other provision of this Note and all other agreements
and instruments between the Company and the Holder entered into in connection
with this Note.

 
10

--------------------------------------------------------------------------------

 

9.             Governing Law.  This Note and all rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of New York applicable to agreements made and be performed wholly within
such State, without regard to such State’s conflicts of laws principles.


10.           Notices.  All requests, demands, notices and other communications
required or otherwise given under this Note shall be sufficiently given if (a)
delivered by hand, against written receipt therefor, (b) forwarded by overnight
courier requiring acknowledgment of receipt or (c) mailed by postage prepaid,
registered or certified mail, return receipt requested, addressed as follows:


If to the Company, to:
PureSafe Water Systems, Inc.

25 Fairchild Avenue, Suite 250
Plainview, New York 11803
Attn: Leslie J. Kessler, President


 
with a copy to:
Michael Paige, Esq.

c/o Jackson & Campbell, P.C.
1120 20th Street, N.W.
South Tower
Washington, D.C. 20036


If to Holder, to:
____________________

_______________________________


or, in the case of any of the parties hereto, at such other address as such
party shall have furnished in writing, in accordance with this Section 10, to
the other parties hereto.  Each such request, demand, notice or other
communication shall be deemed given (a) on the date of delivery by hand, (b) on
the first business day following the date of delivery to an overnight courier or
(c) three business days following mailing by registered or certified mail.


IN WITNESS WHEREOF, this Note has been duly executed and delivered as of the
date first above written.


PureSafe Water Systems, Inc.


By:
 

Name: Leslie Kessler
Title: President and Chief Executive Officer

 
11

--------------------------------------------------------------------------------

 

Exhibit B


THE SECURITIES EVIDENCED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR THE LAWS OF ANY STATE.  SUCH SECURITIES AND
ANY SECURITIES ISSUED HEREUNDER MAY NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS
THEY ARE REGISTERED UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.
 


_________Warrants


________________
 
WARRANT CERTIFICATE
 
This warrant certificate ("Warrant Certificate") certifies that pursuant to the
certain Loan Agreement dated as of ____________, 2009  (the “Agreement”) by and
between PureSafe Water Systems, Inc. and ______________ or her registered
assigns (the "Holder") is the owner of the number of warrants ("Warrants")
specified above, each of which entitles the Holder thereof to purchase, at any
time on or before the Expiration Date (hereinafter defined), one fully paid and
non-assessable share (each, a “Share”) of common stock, $0.001 par value
("Common Stock"), of PureSafe Water Systems, Inc., a Delaware corporation (the
"Company"), at a purchase price as determined pursuant to this Warrant
Certificate.
 
1.             Warrant; Purchase Price
 
Each Warrant shall entitle the Holder to purchase one Share and the purchase
price payable upon exercise of the Warrants shall initially be $0.0     per
Share, subject to adjustment as hereinafter provided (the "Purchase
Price").  The Purchase Price and number of Shares issuable upon exercise of each
Warrant are subject to adjustment as provided in Article 6.  The Purchase Price
shall be payable as hereinafter provided.
 
2.             Exercise; Expiration Date
 
2.1           The Warrants are exercisable, at the option of the Holder, at any
time after issuance and on or before the Expiration Date, upon surrender of this
Warrant Certificate to the Company together with a duly completed Notice of
Exercise, in the form attached hereto as Exhibit A, and payment of an amount
equal to the Purchase Price times the number of Warrants to be exercised.  In
the case of exercise of less than all the Warrants represented by this Warrant
Certificate, the Company shall cancel the Warrant Certificate upon the surrender
thereof and shall execute and deliver a new Warrant Certificate for the balance
of such Warrants.

 
12

--------------------------------------------------------------------------------

 

2.2           The Purchase Price shall be paid in cash or by bank or certified
check or a combination thereof.
 
2.3           The term "Expiration Date" shall mean 5:00 p.m. New York time on
the day which is five years after the Closing Date of the Agreement, or if such
date shall in the State of New York be a holiday or a day on which banks are
authorized to close, then 5:00 p.m. New York time the next following date which
in the State of New York is not a holiday or a day on which banks are authorized
to close.
 
3.             Registration and Transfer on Company Books
 
3.1           The Company shall maintain books for the registration and transfer
of the Warrants and the registration and transfer of the shares of Common Stock
issued upon exercise of the Warrants. The Company may, by written notice to the
Holder, appoint an agent for the purpose of maintaining the register referred to
in this Section 3.1, issuing the Common Stock or other securities then issuable
upon the exercise of this Warrant, exchanging this Warrant, replacing this
Warrant, or any or all of the foregoing.  Thereafter, any such registration,
issuance, exchange or replacement, as the case may be, shall be made at the
office of such agent.
 
3.2           Prior to due presentment for registration of transfer of this
Warrant Certificate, or the Shares of Common Stock issued upon exercise of the
Warrants, the Company may deem and treat the registered Holder as the absolute
owner thereof.
 
3.3           Neither this Warrant Certificate, nor the Warrants represented
hereby, may be sold, assigned, pledged or otherwise transferred by the Holder
without the consent of the Company.  Any transfer shall be made only if
permitted by, and made only in accordance with, all applicable federal and state
securities laws.  The Company shall register upon its books any permitted
transfer of a Warrant Certificate, upon surrender of same to the Company with a
written instrument of transfer duly executed by the registered Holder or by a
duly authorized attorney, and evidence of payment of all applicable transfer
taxes, if any.  Upon any such registration of transfer, new Warrant
Certificate(s) shall be issued to the transferee(s) and the surrendered Warrant
Certificate shall be canceled by the Company.  A Warrant Certificate may also be
exchanged, at the option of the Holder, for new Warrant Certificates
representing in the aggregate the number of Warrants evidenced by the Warrant
Certificate surrendered.
 
4.             Reservation of Shares
 
The Company covenants that it will at all times reserve and keep available out
of its authorized Common Stock, solely for the purpose of issue upon exercise of
the Warrants, such number of Shares of Common Stock as shall then be issuable
upon the exercise of all outstanding Warrants.  The Company covenants that all
Shares of Common Stock which shall be issuable upon exercise of the Warrants
shall be duly and validly issued and fully paid and non-assessable and free from
all taxes, liens and charges with respect to the issue thereof, and that upon
issuance such Shares shall be listed on each national securities exchange, if
any, on which the other shares of outstanding Common Stock of the Company are
then listed.

 
13

--------------------------------------------------------------------------------

 

5.             Loss or Mutilation
 
Upon receipt by the Company of reasonable evidence of the ownership of and the
loss, theft, destruction or mutilation of any Warrant Certificate and, in the
case of loss, theft or destruction, of indemnity reasonably satisfactory to the
Company, or, in the case of mutilation, upon surrender and cancellation of the
mutilated Warrant Certificate, the Company shall execute and deliver in lieu
thereof a new Warrant Certificate representing an equal number of Warrants.
 
6.             Adjustment of Purchase Price and Number of Shares Deliverable
 
The number of Shares of Common Stock purchasable upon the exercise of each
Warrant and the Purchase Price with respect to the Shares shall be subject to
adjustment as follows:
 
6.1
 
(a)           If the Company at any time divides the outstanding shares of its
Common Stock into a greater number of shares (whether pursuant to a stock split,
stock dividend or otherwise), and conversely, if the outstanding shares of its
Common Stock are combined into a smaller number of shares, the Purchase Price in
effect immediately prior to such division or combination shall be
proportionately adjusted to reflect the reduction or increase in the value of
each such Common Share.
 
(b)           If any capital reorganization or reclassification of the capital
stock of the Company or consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of the Common Stock
shall be entitled to receive stock, securities or assets with respect to or in
exchange for such Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, the Holder shall have the right
to purchase and receive upon the basis and upon the terms and conditions
specified in this warrant and in lieu of the Shares of the Common Stock
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby, such shares of stock, other securities or assets as
would have been issued or delivered to the Holder if Holder had exercise this
Warrant Certificate and had received such Shares of Common Stock immediately
prior to such reorganization, reclassification, consolidation, merger or
sale.  The Company shall not effect any such consolidation, merger or sale
unless prior to the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument executed and mailed to
the Holder at the last address of the Holder appearing on the books of the
Company the obligation to deliver to the Holder such shares of stock, securities
or assets as, in accordance with the foregoing provisions, the Holder may be
entitled to purchase.
 
(c)           Upon each adjustment of the Purchase Price, the Holder shall
thereafter be entitled to purchase, at the Purchase Price resulting from such
adjustment, the number of Shares obtained by multiplying the Purchase Price in
effect immediately prior to such adjustment by the number of Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing the product
thereof by the Purchase Price resulting from such adjustment.

 
14

--------------------------------------------------------------------------------

 

6.2           No adjustment in the number of Shares purchasable under this
Warrant Certificate, or in the Purchase Price with respect to the Shares, shall
be required unless such adjustment would require an increase or decrease of at
least 1% in the number of Shares issuable upon the exercise of such Warrant, or
in the Purchase Price thereof; provided, however, that any adjustments which by
reason of this Section 6.2 are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.  All final results of
adjustments to the number of Shares and the Purchase Price thereof shall be
rounded to the nearest one thousandth of a share or the nearest cent, as the
case may be.  Anything in this Section 6 to the contrary notwithstanding, the
Company shall be entitled, but shall not be required, to make such changes in
the number of Shares purchasable upon the exercise of each Warrant, or in the
Purchase Price thereof, in addition to those required by such Section, as it in
its discretion shall determine to be advisable in order that any dividend or
distribution in shares of Common Stock, subdivision, reclassification or
combination of shares of Common Stock, issuance of rights, warrants or options
to purchase Common Stock, or distribution of shares of stock other than Common
Stock, evidences of indebtedness or assets (other than distributions of cash out
of retained earnings) or convertible or exchangeable securities hereafter made
by the Company to the holders of its Common Stock shall not result in any tax to
the holders of its Common Stock or securities convertible into Common Stock.
 
6.3           Whenever the number of Shares purchasable upon the exercise of
each Warrant or the Purchase Price of such Shares is adjusted, as herein
provided, the Company shall mail to the Holder, at the address of the Holder
shown on the books of the Company, a notice of such adjustment or adjustments,
prepared and signed by the Chief Financial Officer or Secretary of the Company,
which sets forth the number of Shares purchasable upon the exercise of each
Warrant and the Purchase Price of such Shares after such adjustment, a brief
statement of the facts requiring such adjustment and the computation by which
such adjustment was made.
 
6.4           The form of Warrant Certificate need not be changed because of any
change in the Purchase Price, the number of Shares issuable upon the exercise of
a Warrant or the number of Warrants outstanding pursuant to this Section 6, and
Warrant Certificates issued before or after such change may state the same
Purchase Price, the same number of Warrants, and the same number of Shares
issuable upon exercise of Warrants as are stated in the Warrant Certificates
theretofore issued pursuant to this Agreement.  The Company may, however, at any
time, in its sole discretion, make any change in the form of Warrant Certificate
that it may deem appropriate and that does not affect the substance thereof, and
any Warrant Certificates thereafter issued or countersigned, whether in exchange
or substitution for an outstanding Warrant Certificate or otherwise, may be in
the form as so changed.
 
7.             Voluntary Adjustment by the Company.
 
The Company may, at its option, at any time during the term of the Warrants,
reduce the then current Purchase Price to any amount deemed appropriate by the
Board of Directors of the Company and/or extend the date of the expiration of
the Warrants.

 
15

--------------------------------------------------------------------------------

 

8.             Fractional Shares and Warrants.
 
Anything contained herein to the contrary notwithstanding, the Company shall not
be required to issue any fraction of a share of Common Stock in connection with
the exercise of Warrants.  Warrants may not be exercised in such number as would
result (except for the provisions of this paragraph) in the issuance of a
fraction of a share of Common Stock unless the Holder is exercising all Warrants
then owned by the Holder.  In such event, the Company shall, upon the exercise
of all of such Warrants, issue to the Holder the largest aggregate whole number
of Shares of Common Stock called for thereby upon receipt of the Purchase Price
for all of such Warrants and pay a sum in cash equal to the remaining fraction
of a Share multiplied by its exercise price as of the last business day
preceding the date on which the Warrants are presented for exercise.
 
9.             Governing Law
 
This Warrant Certificate shall be governed by and construed in accordance with
the laws of the State of New York.
 
IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed by its officers thereunto duly authorized and its corporate seal to be
affixed hereon, as of ___________, 2009.
 

 
PURESAFE WATER SYSTEMS, INC.
       
By:
     
Name: Leslie Kessler
   
Title:  President and Chief Executive Officer


 
16

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF EXERCISE
 
The undersigned hereby irrevocably elects to exercise, pursuant to Section 2 of
the Warrant Certificate accompanying this Notice of Exercise, _______ Warrants
of the total number of Warrants owned by the undersigned pursuant to the
accompanying Warrant Certificate, and herewith makes payment of the Purchase
Price of such shares in full.
 

     
Name of Holder
         
Signature
                       


 

--------------------------------------------------------------------------------

 

ADDENDUM TO THE LOAN AGREEMENT


The Company and the Lender understand that the funds provided by the Lender to
the Company are to be earmarked for production only and will not be used for any
other purpose. The Company agrees that the lender’s funds will be transferred to
a separate bank account maintained by the Company’s wholly owned subsidiary Pure
Safe Manufacturing and Research Corporation.


 

--------------------------------------------------------------------------------